 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDQualityMotels of Colorado,Inc.andHotel&Restaurant Employees and Bartenders Internation-alUnion,LocalNo. 14,AFL-CIO. Case27-CA-2847March 25, 1971By CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn June 29, 1970, Trial Examiner Herman Coren-man issued his Decision in the above-entitled pro-ceeding finding that the Respondent had engaged inand was engaging in certain unfair labor practices inviolation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendeddismissal as to them. Thereafter, the Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.' The General Counsel filed limitedcross-exceptions to the Trial Examiner's Decision, asupporting brief, and a brief in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Quality Motels of Colorado, Inc.,Denver, Colorado, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.2CHAIRMAN MILLER, concurring separately:Iwould concur with my colleagues in finding an'The Respondent's request for oral argument is hereby denied as in ouropinion the record, including the exceptions and briefs, adequately presentsthe issues herein and the positions of the parties.2 In footnote 8 of the Trial Examiner's Decision substitute "20" for "10"8(a)(5) violation in this case,but only upon narrowgrounds.The Trial Examiner,whose findings and conclu-sions are adopted by my colleagues,erred,in my view,in several respects.First,he finds a refusal to bargain by Respondent'salleged procrastination in arranging meeting dates atthe outset of the negotiation.There is no evidence inthe record to the effect that the Union was not fullysatisfied with this initial scheduling of meetings, and Ifind no basis for the Trial Examiner's conclusion.Secondly, he finds that no impasse existed onNovember 21, relying heavily on the fact that theUnion had agreed to submit Respondent's last offerto the membership, albeit without favorable recom-mendation.Anyone experienced in negotiationsknows that a Union's refusal to recommend asettlement is tantamount to rejection of the offer.Furthermore,theRespondent'sversionof thetelephone conversation between its spokesman andthe Union's spokesman,which is creditedby the TrialExaminer,demonstrates that the negotiations,howev-er brief,had produced final exchange wageoffers byRespondent and the Union which were simply notacceptable to the respective other party.Witness thedialogue described in the first person by Respondent'sspokesman:Isaid "Will you come down as much as a cent?"He said no. I said "What's to bargain about? Wereached impasse?"He said"We are going to strikeyou." I said"So strike"In my view,there was an impasse on November 21.3Since I find such an impasse, I would normally havefound no violation when Respondent put into effectthe wage schedule which it had last offered to theUnion. But since the Union was still the employees'exclusive bargaining agent,Respondent was notentitled,in effectuating the increase,to utilize thisincrease in such manner as to undercut the Union'sstatus and suggest,in effect, that employees abandontheir representative.Thus,when Respondent,in its announcement of theincrease, erroneously indicated that the Union hadexceeded its statutory rights by seeking to bargainconcerning the discharge of certain employees, andeithermisstating the law or illegally threateningemployees, or both,by sayingthat employees refusingtocross a picket line "may suffer harsh conse-quences,"and by stating"If youcontinue to workhere, you will receive these wages and fringe benefitsandnothavetopayunionduesor initiationdays.:1The Respondent's resultant withdrawal of its last unacceptable offerwas a tactical maneuver which was perfectly proper under thesecircumstances.189 NLRB No. 49 QUALITY MOTELS OF COLORADO, INC333fees,"Respondent clearly ran afoul of its statutoryobligation, and violated Section 8(a)(5) of the Act.For these reasons, but only for these reasons, Iconcur with the result herein, but would reviseparagraph I(b) of the Order to read:Bargaining in bad faith with the aforesaidUnion by engaging in unilateral action for thepurpose of encouraging its employees to abandonthe Union.TRIAL EXAMINER'S DECISIONdistancetelephoneservicewith the Bell system, makesroom reservations with motels in other states,distributesnationaladvertisingforQualityMotels, and acceptscharges onnationallycirculatedcredit cards. The Respon-dent annually receives gross revenues exceeding$500,000from this motor hotel,restaurant,and baroperation.On the foregoing facts, I find that the Respondent is anemployer engagedin commercewithin themeaning ofSection 2(6) and(7) of the Actand that it will effectuate thepurposes of the Actto assert jurisdiction herein.FloridianHotel of Tampa, Inc,124 NLRB 261.STATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: This case washeard at Denver, Colorado, on March 31, April 1, and April2, 1970, upon a complaint issued by the General Counsel oftheBoardFebruary 12, 1970,and amendment theretodatedMarch 18, 1970.The complaint was based on acharge and amended charge respectively filed and dulyserved on December 3, 1969, and February 6, 1970. Thecomplaint alleged that Quality Motels of Colorado, Inc.,herein called Respondent,was refusing to bargain in goodfaithwith Hotel &RestaurantEmployeesand BartendersInternationalUnion, Local No. 14, AFL-CIO, hereincalled the Union,and was interfering with,restraining, andcoercing employees in violation of Section 8(a)(1) and (5) oftheNational Labor Relations Act, as amended, hereincalled the Act By its answer and amendment to answerfiled, the Respondent denied(1) that it was an employerengaged in commerce within the meaning ofthe Act, (2)that the Union was a labor organization within the meaningof Section 2(5) of the Act, and (3) that it had engaged in theunfair labor practices alleged in the complaint.At the hearing, the General Counsel and the Respondentwere represented by counsel All parties were given a fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence,and to file briefs.Briefssubmitted by counsel for the General Counsel and theRespondent have been carefully considered.Upon the entire record in this case, including briefs ofcounsel, and from my observation of the witnesses, I makethe following.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation It has sinceJune 1969 operated a motor hotel,restaurant,and barsituated at 1840 Sherman Street,Denver, Colorado, knownas theQualityMotel, serving local and transient gueststraveling in interstate commerce,less than 75 percent ofwhom remain as motel guests for a month or more. Duringthe 6-month period immediately preceding the hearing, theRespondent purchased liquors valued in excess of $8,000from dealers who had purchased and received the samefrom sources outside the State ofColorado. TheRespon-dent's local manager is under the continuing supervision ofofficers and executives who maintain continuing contact bytelephone and mail with him from Silver Spring,Maryland.Respondent furnishes its motel guests local and longIITHE LABOR ORGANIZATIONThe Unionat all times material herein has been,and is, alabor organization within the meaning of Section2(5) of theAct.IIi.THE UNFAIR LABOR PRACTICESA.BackgroundFor someyearsprior to June 1969,the aforesaid motel,restaurant, and bar at Denver,Colorado, was operated bytheHKMCorporation,doing business in the nameDiplomat Motor Hotel,herein called Diplomat.In June1969, or thereabouts,the operation and control of thebusiness was passed from the previous operator of theDiplomat to the Respondent.With the transfer of theoperations to the Respondent,it took over the employmentsubstantially in tact of the work force previouslyemployedby Diplomatand continued in the operation of the motorhotel,restaurant,and bar.TheUnion forseveralyearspreceding1969hadcollective-bargaining relations with Diplomat.On March 7,1969,Diplomat, questioning the Union'srepresentativestatus, filed with the Board an employer petition in Case27-RM-288. Pursuant to this petition,an election was heldonMarch 28, 1969,by the Board as the exclusiverepresentative of a unit of employees described as:All employeesemployed in the culinary department,waiters and waitresses,bartenders,maids, housemen,bellmen,and garage men; excluding part time painters,gardeners,guards, supervisors, as definedin the Actand all otheremployees.It is thus clear, and I find, that the Respondent,from themoment it assumed the operation of the aforesaid motorhotel,restaurant,and bar enterprise at Denver, on or aboutJune16,1969,was boundby theaforesaidBoardcertification as a successoremployerand was required bylaw to recognize and bargain with the Union as theexclusive representative of its employees described in theunit certifiedby theBoard.Ray Brooks v. N L.R B.,348U.S. 96.Ihave found that the Respondent is the successor to theHKM Corporationd/b/a Diplomat Motor Hotel withinthe meaningof suchdecisions asWilliam J Burns DetectiveAgency, Inc.,182 NLRB No. 50;Cruise Motors, Inc,105NLRB 242, 247; andN L.R.B.v.Armato,199 F.2d 800(C.A. 7). 1 base thisfinding upon the fact that theemploying industryhas remained essentially the samedespite the change in controlThus,the operation of the 334DECISIONSOF NATIONALLABOR RELATIONS BOARDmotor hotel, restaurant, and bar with substantially the sameemployee complement continued without appreciablechange after the transfer of control from Diplomat to theRespondent.B.Motion to Dismiss ComplaintContained in the Respondent's posthearing brief to theTrial Examiner is a motion to dismiss the complaint on theasserted ground that the complaint does not name as anadditional party Respondent, Quality Courts Motel, Inc.,which the Respondent contends is an indispensable party.The motion to dismiss is without merit, and it is denied. TheRespondent's formal answer admits the allegations ofparagraph ii(b) of the General Counsel's complaint whichstates that "Respondent maintained and at all timesmaterial, has maintained an office and place of businesslocated at 1840 Sherman Street, Denver, Colorado, knownas the Quality Motel and is, and at all times material hereinhas been engaged at said place of business in the business ofoperating a motor hotel." Although the Respondent madeno contention either by its formal pleading or by callingany witness to testify as to the precise nature of the transferfrom the Diplomat to the Respondent, or to the relationshipbetween Quality Courts Motels, Inc., and the Respondent,itnow for the first time claims in its motion to dismiss thatQuality Courts Motels, Inc., "at the very least, is a jointemployer, and it had the right to supervise and controlemployees at the motel and in fact exercised that right11In this connection,it isnoted from an examination of thecorporate reports of both the Respondent and QualityCourtsMotels, Inc., that they have common executiveofficers who operate out of Silver Spring, Maryland. Therecords of the Secretary of State of Colorado show,however, that Quality Courts Motel, Inc., had no place ofbusinessin Colorado in 1969 and in fact withdrew from thestate in June 1969 and surrendered its authority to transactbusiness. At the same time, in June 1969, the Respondentcommenced doing business in Colorado pursuant tocertification of authority from the Secretary of State.Whatever the relationship may be between the Respon-dent and Quality Courts Motel, Inc., andassuming,arguendo,that they are "at least point employers," as theRespondent now contends for the first time, this would notpreclude theGeneral Counsel from proceeding aloneagainsttheRespondent.InternationalAssociationofMachinists, AFL-CIO,123 NLRB 627, fn. 2;Radio OfficersUnion v. N.L.R.B.,347 U.S. 17, 53;K-Mart, a Division of S.S.Kresge,162 NLRB 498;International Union of OperatingEngineers,113 NLRB 655, 661.C.TheSeptember 26 Negotiation MeetingOn June 16, 1969,Murelli i directed a letter to theRespondent'sSilverSpring headquarters enclosing theCosmopolitan Hotel agreement as its contract proposal andrequesting ameeting as soon as possible for contractnegotiations.On June 23,Mr Dowiak, Quality MotelsIMurelli was the Union's secretary-treasurer and business manager2 it was developed at the hearing that Murelli gained possession of ayellow sheet of paper with a number of wage rates inserted thereon whichAssistant General Counsel, replied requesting a copy of thebenefit plan"described in Article 24 of the CosmopolitanHotel agreement." On June 27, Murelli transmitted abooklet to Dowiak describing the benefit plan and againrequesting ameeting at "your earliest convenience."Murelli did not hear again from the Respondent untilDowiak's September 12 letter as follows:Thisis inresponse to your request for a bargainingsession regarding the captioned.Representatives of Quality Motels of Colorado, Inc.,Lessee and Operator of the captioned motel-restaurantcomplex, will be in Denver on Friday, September 26 toparticipatein a bargaining session.We have reserved ameeting room at the captioned motel for the entire dayof September 26, commencing at 9:00 a.m.Please advise if the above meets with your approval.Representatives of the Respondent and the Union met atthe Respondent's motel in Denver on September 26, 1970.Murelli was the spokesman for the Union and Keifer for theRespondent. Considerable progress was made in negotia-tions at the September 26 meeting which lasted from 9 a.m.to 6 p.m. with an approximate 3-hour break for lunch toaffordMurelli opportunity to keep an important appoint-ment withhis physician for a physical. The object of theUnion during these negotiations was to procure anagreement providing for, as nearly as possible, the benefitsof the Cosmopolitan Hotel agreement. At this meeting,Keller agreed to a checkoff provision and promised to agreeto a union shop provision if the Union would makeconcessions on economic demands. Agreement in principlewas reached on a health and welfare provision, furnishinguniforms, rest periods, a 42-hour workweek with overtimeprovisions, and relieving the garagemen of the obligationand expense of cleaning. The chief issue in dispute was theUnion's request for a supplemental agreement for banquetwaitresses. The Union wanted a higher wage scale for thebanquet waitresses than the regularly employed diningroom waitresses. Keller would not agree. During the courseof the day, Keller made a wage proposal for each of thedifferent job classifications which in many cases did notmeet the rates of the Cosmopolitan Hotel contract.2 Keilerwould not agree to Murelli's request for an additionalclassification of "Inspectress" to take some of the work loadoff the maids or to the hire of additional "housemen" torelieve the maids of some of the heavier work. There was nodisagreement on tip distribution between the banquetmanager and the banquet waitresses, and Keller agreed thattheUnion could police it to protect thewaitresses'distribution. At the meeting's close, Murelli proposed thatthe negotiators meet late that night or through the week,but Keeler had made plans to leave town. No arrangementsat the time were made for the next meeting.On October 8, 1969, Murelli directed a letter to Mr.Dowiak at the Respondent's business address in SilverSpring,Maryland, notifying him that he had met with theQualityMotel employees at Denver on September 26.Murelli recited in the letter that the employees "weredisappointed in your offer and do want at least what theRespondent's negotiator Dowiak had prepared for his own use No claim ismade that the figures on this yellow sheet were intended as a wageproposal QUALITY MOTELSOF COLORADO, INC.other union establishments in Denver are receiving." Theletter requested "that we meet again in the very near futureto settle our difficulties." Dowiak at first agreed to meet onNovember 13, but on October 22, 1969, Dowiak wroteMurelli from Silver Spring to advise of a further meetingdate as follows:Representatives of Quality Motels of Colorado, Inc.,Lessee and Operators of the captioned motel-restaurantcomplex now plan to be in Denver, ThursdayNovember 20, 1969. We have reserveda meeting roomat the captioned hotel for the entire day of November20, commencing at 9:00 a.m.D.The November 20, 1969, Negotiation MeetingThe parties met for the second time on November 20,1969.As before, Keeler was the spokesman for theRespondent and Murelli for the Union. The meeting beganat 9:30 a.m. and lasted til 6 or 7 p.m. At this secondmeeting, Keller presented an imcomplete counterproposalwith language similar to the Cosmopolitan Hotel agreementwhich was in principle acceptable to Murelli. At this secondmeeting, Murelli abandoned his request for a provision thatbellmen receive 30 cents guarantee per bag in tour luggageand his prior demand for the hire of an inspectress andhouseman to take some of the work load off the maids.Keeler offered to grant the standard union-shop clause ifagreement could be reached that day. The parties agreed toan expiration date and a 2-year term. The workweek andovertime provisions were agreed to. Agreement was notreached on the limit of number of rooms a maid would berequested to clean without extra compensation. Murelliagreed to forego his demand for a separate banquetsupplement to the agreement in exchange for a union shopand an improved wage package which he could recommendto his membership. Keeler agreed to improve the wagepackage.At the November 20 meeting, the negotiators,inter aka,reached agreement on the issues of providing uniforms,workweek, overtime, health insurance, breaktime, tipdistribution to banquet waitresses, vacations, and expira-tion date. It was understood that any agreement wouldrequire ratification by the membership.The November 20 meeting ended with Murelli's offer toabandon his demand for banquet supplemental rates higherthan regular waitress rates, in exchange for union securityand the Cosmopolitan wage rates Keller offered animproved wage scale falling only a few cents per hour underthe Cosmopolitan Hotel scale.3 Keller testified that beforepresentingMurelli with this last wage proposal, he toldMurelliThese employees haven't had a raise since June. Theyare getting unhappy. We are tired of screwing aroundhere with you We are not going to come out to Denverover and over again to go through this kind of charadeWe are going to caucus now and give you our lastproposal. As I told you it would be, when, I said it wasthe last, it was the last, and you can take it or leave it.That was it.335When this last wage proposal was presented to Murelh byKeller toward the end of the November 20 meeting, Murelhcredibly testified he told Keller that he would have to thinkabout it, he didn't know whether he would recommend it,he would have to consult with others, and he would letKeller know his decision the following morning.Murelliasked to meet again the next day and maybe the day after.Murelli's testimony concerning Keiler's last wage propos-al was as follows:Keller wanted this to be his last proposal. He (Keller)said, "Thisis it.That is all he can go, and that's it." Hemade me understand that very emphatically, and hetoldme "Can you honestly recommend this to themembership?" and I told him "I will tell you-but Ican't now. I will tell you after discussing it with thenegotiating committee."After consulting with the other union people, the nextday, Murelli phoned Keeler about 1 p.m. on November 21and told him that he could not recommend that themembership accept the Respondent's proposal.Murelli testified that he told Keeler over the phone thathewould present the Respondent's proposal to themembership honestly, that he would not intimidate them inany way, and the vote would be taken by secret ballot.When Keller inquired of Murellt if that meant a strike vote,Murelli testified that he replied as follows:Well, it's possible that there would be a strike, although,you know, it's always a last resort.-I told him that, ofcourse, if they reject, then we may have to take a stnkevote,which is the normal process, and that wouldalways be by secret ballot.Murelli further testified that he told Keiler the contractproposal would be submitted to the membership at theearliest possible time, and that he asked Keeler to stay overand meet again and possibly resolve the problem, butKeeler replied that he would have to take the next plane outof town. Murelli proposed that since he couldn't honestlyrecommend the proposal, "Why couldn't we meet againthat night-and possibly come up with something else, andagainKeelerreplied that "he would have to leavetown-that was it-thisis all."Keiler's version of this telephone conversation betweenhimself and Murelli on November 21 is as follows:Iwaited in my room and at approximately tenminutes to one, Mr. Murelli called and said, "We arerejecting it" I said, "What do youmean,`We arerejecting it"'?He said, "Well, I mean that I recommend that wereject it." I said, "I guess that means we don't have acontract." He said, "Do you want to stay and bargain?"Isaid,"What happened to all of those doctors'appointments?" He said, "Forget about the doctors'appointments. Do you want to stay and bargain?"Isaid, "Will you come down as much as a cent?" Hesaid no. I said, "What's to bargain about? We reachedimpasse." He said, "We are going to strike you." I said,"So strike."He said, "You shouldn't have fired the bar boy andthe bellman." I said, "What bellman?" He said, "YouThis wage offer appears on p 2 of Appendix A attached to thecomplaint 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDfired a bellman in September and all of the employeesare mad about it "Isaid, "This is the first time I ever heard about it.That's a hell of a time to bring up the discharge of abellman back in September."He said, "Well, they are mad about it." I said, "Allright They are mad about it."He said, "If you don't agree to bargain some more,we are going to strike." I said again, "Are you going tocome down9" He said noI said, "Well, that's it. There is nothing more to talkabout.We made you proposals. We came up; you nevercame down " I said, "Good luck," and hung upAlthough Murelli's and Keiler's versions of the Novem-ber 21 phone conversation between one another do notvary in substance, I find Keller's version to more nearlyrelate the detail of the conversation. But, nevertheless, inaccepting the Keiler's recital of the conversation, I mustnote that he admits that Murelli agreed to present theRespondent's proposal to the membership and repeatedlyentreatedKeller to remain and bargain, whereas Keelerinsistedthat"We reached impasse" and refused tonegotiate further.BeforeKeeler leftDenver that same afternoon ofNovember 21 to fly back to Washington, D.C, he caused tobe prepared and distributed to the employees a three pagetypewritten notice, notifying them,interaha,that theRespondent was immediately "putting into effect all of thewages and other benefits we have offered to the Union "The notice which was distributed to the employees isreproduced hereafter as Appendix A.4At the same time before leaving Denver on November 21,Keller prepared the following Western Union telegram fordispatch to Murelli.Mr.Murelli, since you refused our final offer, we havereached an impasseWe therefore have withdrawn ouroffer from the tables./s/ Leonard K DowiakQualityMotels ofColorado, IncE.The Respondent Ignores the Union's AdditionalRequests to BargainMurelli was apprised by his secretary on the afternoon ofFriday,November 21, concerning the notice to theemployees and the telegram withdrawing the Respondent'sproposalOn the following Monday, he attempted first toreach Keller at the Quality Court headquarters in SilverSprings and was told he was not there He then placed acall twice to Mr Dowiak at Quality Court offices in SilverSpring, but was not permitted to talk with him, being toldon the first occasion that Mr. Dowiak was in a meeting, andon the second occasion, after identifying himself, was told"I'm sorry, Mr Dowiak dust left town." Murelli did notattempt to contact either Keller or Dowiak again.Murelli met with the membership on November 25 andthey discussed what had occurred. He then discussed thematter with his attorney and then concluded to file unfairiThe notice may also he found attached to the General Counsel'scomplaint isExhibit Alabor practice charges with the Board, which he did onDecember 3, 1969.Murelli resigned from his positions of secretary-treasurerand business manager of the Union on January 1, 1970. OnMarch 14, 1970, the Union was placed under a trusteeshipby the International Union pursuant to its constitution, andMr. Edward H Rovner was appointed trustee of the Unionby the International President. Endeavoring to renewnegotiations,Mr. Rovner called Mr. Dowiak's office inSilver Spring 2 days after he assumed his trusteeship of theUnion. He identified himself to Mr. Dowiak's secretary andtold her he wanted to speak to Mr. Dowiak concerningsettingup a meeting for negotiations. The secretaryreported to Rovner that she had given Dowiak the messageand he would call Rovner after lunch However, Dowiakdid not return the call. Rovner called Dowiak's office inSilver Spring again on March 23, 1970, and went throughthe same procedure of identifying himself to the secretary;the secretary reported she hadgiven the messageto Dowiakwho would call back, but the promise to return the call wasnot kept. Rovner placed a third call and the secretaryconfirmed that she had given Dowiak the message. On thefollowing day, Rovner phoned Keller at his firm's law officeinWashington, D C , and told him of his desire to set up anegotiationmeetingKeeler toldRovner he was notauthorized to act further. Rovner told Keeler he would keepon trying to reach Dowiak On the same day, Rovner calledDowiak's office twice and was advised by Dowiak'ssecretary that Dowiak was receiving the messages and hewould return the call Summarizing his futile attempts toreach Dowiak in March 1970, Rovner testified credibly andwithout contradiction, "That was a total of five times andalways leaving the same message and never receiving a callback."FAnalysisand ConclusionaryFindingsAlthough the Union requested early meetings, theRespondentneverthelessprocrastinated in arrangingmeeting dates Thus there was a lapse of more than 3months intervening between the Union's June 16 requestfor bargaining and the first meeting on September 26.Notwithstanding the Union's October 8 written request foranother early meeting, the Respondent did not arrange ameeting until November 20, a date almost 2 months afterthe first meeting on September 26. These delays are notexplained in the record I find that the delays wereunreasonable and evinced a measure of bad faith on thepart of the Respondentin itsduty to "meet at reasonabletimes" with respect to "the negotiation of an agreement"within the requirements of Section 8(d) of the Act.The Respondent's unreasonable delays in meeting withtheUnion, notwithstanding Murelli's prompt requests fornegotiation meetings, irrespective of whether they amount-ed to deliberate procrastination, nevertheless had the effectof generating unrest and suspicion, obstructed and delayedthe conclusion of a bargaining contract, and disparaged theUnion's status as bargaining representative.LittleRockDowntowner, Inc.,145 NLRB 1287, 1306,Miami Coca-ColaKeiler does not office withQualityCourt in Silver Spring He isassociatedwith an independent law firm situated inWashington, D C QUALITY MOTELS OF COLORADO, INC337Bottling Co,150 NLRB 892, 896. It is well settled that anemployer is required to attend to his bargaining obligationwith the same degree of diligence as he would to importantbusinessmattersB.F.Diamond Construction Co,163NLRB 161, 174,Bartlett-Collins Co.,140 NLRB 202;MSystems Inc,129NLRB 527, 549 InJ.H Rutter RexManufacturing Company, Inc,86 NLRB 470, the BoardstatedThe obligation to bargain collectively surely encom-passes the affirmative duty to make expeditious andprompt arrangements, within reason, for meeting andconfering. Agreement is stifled at its source if opportu-nity is not accorded for discussion or so delayed as toprovoke or prolong unrest or suspicion. It is notunreasonable to expect of a party to collectivebargaining that he display a degree of diligence andpromptness in arranging for the elimination of obstaclesthereto, comparable to that which he would display inhis other business affairs of importance.Ifind that the conduct of the Respondent in unilaterallyplacing into effect the wage improvements and otherbenefitsannounced in its November 21 letter to itsemployees constituteda per serefusal to bargain andfurther served to manifest its bad faith bargaining.N L R B v. Benne Katz,369 U.S 736. There existed nogood faith impasse in negotiations to justify this unilateralaction of the Respondent. In this connection, it is notedthat the parties had met only twice, namely on September26 and November 20. During these meetings, both sidesevinced a reasoned flexibility in negotiations. The Union'sdemands were reasonable and a number of them with-drawn to achieve agreement. The Respondent likewisemanifested a flexible position in bargaining and agreed to anumber of the Union's proposals. Marked progress wasachieved at both meetings, and, with the close of the secondmeeting held on November 20, the Union expressed adesire to give further consideration to the Respondent's lastwage offer presented by the Respondent at that meetingOn the following day, November 21, the Union notified theRespondent that, while it could not recommend acceptanceof the Respondent's last proposal, it would be submitted tothemembership. Additionally, the Union requested theRespondent to continue negotiation meetings that sameday In view of the short time actually engaged innegotiations, themarked progress made in the twomeetings, the willingness of the Union to submit theRespondent's contract proposal to the entire membershipfor consideration, and the express request of the Union forfurther negotiation, I find that the bargaining posture hadnot reached the point where both parties had reached suchhard and fast positions as to foreclose further bargainingand create an impasse. SeeFlowers Baking Company, Inc,169 NLRB No 101 (TXD)Lamb-Weston Inc,148 NLRB798, 808, enfd. 59 LRRM 2988 (C A 9).But assuming,arguendo,that an impasse in bargainingexisted, although I have found to the contrary, I furtherfind that the Respondent bargained in bad faith and bysuch conduct prevented the operation of a good faithimpasse in bargaining. I have already found that theRespondent's unreasonable delay in arranging meetings, tothe point that only two were held in a 5-month period fromJune 16 to November 20, constituted bad-faith bargaining.Additionally, I find that the Respondent'sconduct inwithdrawing its entire contract proposal by its telegram ofNovember 21 manifested,under all the circumstances, itsbad-faith intention to discredit and disparage the Union.There was no reasonable justification for such conduct, andthe Union had given it no cause for such precipitate action.The derogatory action of the Respondent in withdrawingits contract proposal is underscored by the Respondent'ssimultaneous action in unilaterally instituting the wage andbenefit package which it had withdrawn from the Union.Although it is settled law that an employer may lawfullyplace into effect improved wage and other benefits no morefavorable than those offered to the Union in a good-faithimpasse situation,6 this presupposes that the proposal to theUnion remains open and is not withdrawn An employerwho grants to its employees a wage and benefit packagewhich it has withdrawn from the Union thereby disparagesand derogates the Union's representative status; it signifiesthat it is granting to its employees wage and other benefitswhich it is now unwilling to offer to them through theUnion.In such a situation the employer is bypassing theUnion and dealing directly with the employeesThisconduct is a clear refusal to bargain in violation of Section8(a)(5) of the Act.N.L.R Bv BenneKatz,369 U.S 736(1962),May Stores v. N L R.B.,326 U.S.376, 385,MedoCorp.vNLRB.,312 U.S 678, Cf.J I Case Co. vN.L.R.B,321U.S. 332,JH.Bonck Company,Inc,170NLRB No 164.The Respondent's bad faith in unilaterally instituting theNovember 21 benefit package is reflected in its commentsin the November 21 letter to its employees announcing thebenefitsThus, contrary to the facts,the November 21 letterrecites that the Respondent's representatives "came here onSeptember 26, 1969 to bargain with the Union;the Unionhad no proposals to make to us at that time."This recital unfairly overlooked the fact that with its June16 written request to bargain,the Union had mailed to theRespondent its contract proposal.The November 21 letteralsomisstated to the employees that the Respondent was"prepared to negotiate on November 21 also, but again MrMurelli claimed,he had a personal appointment." Theaccuracy of the above recital is refutedby Mr.Keiler's owntestimony in the record as wellas bythe testimony ofMurelli.The recordtestimony reflects that Murelli waswilling to cancel his physician's appointment on November21 to meet and negotiate further with Keller if Keller wouldonlymeetwith him The November 21 letter alsoinaccurately informed the employees that it would be illegalto engage in a strike over the discharge of the barboy andbellboy and it threatened them with"very harsh conse-quences" if they "picket or refuse to cross a picket line "It is well settled that the tenure of employment ofemployees is a mandatory subject of bargaining and thatthe Union in the absence of a no-strike clause may lawfullystrikeor take economic action to enforce its positionFibreboard PaperProductsCorp v. N L RB, 379 U S. 203;6 SeeN LR B v Crompton-HighlandMills,337U S 216 (1949),NLRB vU S SomcsCorp, 312F2d 610(C AI)NLRBvAndreasJergens Co,175 F2d 130 (C A 9) 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDTown &CountryMfg.Co. v. N.L.R B.,316 F.2d 847;Flowers Baking Co.,supra;Brown Transport Corp.,149NLRB 954, enfd.in part 56 LRRM 2809(C.A. 5);Alton-Arlans Department Store, Inc.,150 NLRB, 1303;J.H.Bonck Company, Inc.,170 NLRB No. 164.Finally to impress the employees with the futility ofunionism and to completely discredit the Union,it said initsNovember 21 letter:We are immediately putting into effect all of thewages and other benefits we have offered to the Union.If you continue to work here, you will receive thesewages and fringe benefits andnothave topayunionduesor initiation fees.As is self evident from the foregoing language, the finalappeal to the employees was an incitement and encourage-ment to abandon the Union.SeeDixie Highway Express,153 NLRB 1224.The conduct of Dowiak in refusing to talk to UnionRepresentativeMurelli on November 24, 1969, and toUnion Representative Rovner in March 1970 and hisavoidance of their phone calls seeking further bargainingfurnished further evidence of the Respondent's refusal tobargain and serves further to show the absence of goodfaith in the Respondent's entire dealing with the Union, aswell as the absence of a good-faith impasse in bargainingwhich,the Respondent asserts, legally justified its unilateralaction on November 21, 1969. Even assuming,arguendo,the existence of an impasse on November 21, 1969, thiswould not justify a refusal to meet or deal with Rovner, anew representative,inMarch 1970.N L R.B.vDell,283F.2d 733 (C A. 5). Additionally,the threat of a possiblestrike by the Union did not operate to create an impasse orjustify the Respondent'sunilateral action.J.H.BonckCompanyInc,170 NLRBNo. 164.What the court said inN L.R.B v. Dell, supra,ispertinenthere:Whether a strike actually was intended by the Unionat the time the"threatening"letter was written to theCompany is problematical However, even acceptingthe Company's view that there was a "strike threat" asjustified, such a threat does not warrant a refusal by theCompany to bargain. "A strike does not in and of itselfsuspend the bargaining obligation,whichwouldencompass a willingness,not a refusal,tomeet andconfer with the Union."N.L.R.B.v. J. H. Rutter-RexMfg. Co, 5Cir., 1957, 245 F.2d 594,596, 40 LRRM2213.The Supreme Court has pointed out thateconomic pressure from a Union is no excuse for acompany to refuse to bargain. "The scope of§8(b)(3)and the limitations on Board power which were thedesign of § 8(d) are exceeded,we hold, by inferring alack of good faith not from any deficiencies of theUnion's performance at the bargaining table by reasonof its attempted use of economic pressure,but solelyand simply because tactics designed to exert economicpressure were employed during the course of the goodfaithnegotiations."N.L.R.B.v insurance Agents'International,1960, 361U.S. 477,80 S.Ct.4 L Ed 2d454,464-465,45 LRRM2704.If there is no inconsisten-cy between a union's applying economic pressure andgood faith collective bargaining, and if"economicpressure" includes afull strike itself,thena fortiorithethreat of a strikeisnot inconsistentwith good faithcollective bargaining.In summary, I find that the Respondent refused tobargain with, and bargained in bad faith with, the Union bythe following conduct: (1) unreasonable delays in schedul-ing meetings, (2) unilaterally granting improved wages andbenefits to the employees, (3) precipitously and withoutreasonable grounds withdrawing its contract proposal fromthe Union, (4) bypassing the Union and dealing directlywith the employees, (5) disparaging the Union andencouraging employees to abandon the Union, and (6)refusing to meet, deal, and negotiate with the Union.G.The Discharge of the Barboy on November 20The barboy assists the bartender. In the course of theNovember 20 contract negotiations, the wage rate for thebarboy came under discussion. During a short recess in thenegotiations, the Respondent discharged the barboy. Whennegotiations resumed, the Respondent's negotiators in-formed the union negotiators that there was no longer abarboy classification as they had just fired the barboy.When Murelli inquired "Why," Keeler credibly testified hereplied, "We are in the red. We are getting redder. You sawthe financial sheets.We had to save money somehow. Welethim go" When Murelli pointed out that the barboybrings in a lot of business, Keeler replied, "I will tell youwhat! If it turns out that he brought in more business thanwe paid him in salary, we will hire him back." Keeler againtoldMurelli that it was the Respondent's "decision tomake," to "save money somehow." Keeler was unmoved byMurelli's argument that the bartender would be veryunhappy as the bartender and the barboy had been closefriends for years.The General Counsel contends that the conduct of theRespondent in unilaterally abolishing the position ofbarboy and terminating the employment of the individualoccupying that position thereby violated Section 8(a)(5) ofthe Act. There is no claim that the discharge of the barboywas discriminatorily motivated, and there is no evidence torebut the Respondent's claim made during contractnegotiations that the discharge was purely an economymeasure.The disposition of this issue is not free from doubt.Technically the discharge violated Section 8(a)(5),Clover-leaf Cold Storage Co,160 NLRB 1484 Here, although theemployer did not bargain with the Union over its decisionto eliminate the barboy position, it did notify the Union ofitsdecision and the reason for the decision. InOrdentOrthodontic Laboratories, Inc.,156 NLRB 49, 62-65, theTrial Examiner, whose decision was adopted by the Board,devoted considerable discussion to the problem of the dutyto bargain about layoffs. Concluding that the employer'slayoffof three employees indefinitely without advancenotice to the bargaining representative did not violateSection 8(a)(5) of the Act where it further appeared that theemployer later explained to the union representative theeconomic reasons for the layoffs, the Trial Examinerpointed out that....historically the personsmost directly con-cerned - employers, employees, and their bargainingrepresentatives- have avoided a construction of QUALITY MOTELS OF COLORADO, INCSection 8(a)(5)of the Act which would require anemployer,each time economic conditions require him tolay off a single employee,to notify the bargainingrepresentative in advance.This has been true,despitethe fact that a layoff involves a change in a term orcondition of employment and hence is technically in thesphere of mandatory bargaining.Isubscribe to thisinterpretationofSection 8(a)(5) of theAct.Thecollectiveprocess functionsmore effectively, in myopinion,when it concerns itself with the overallproblems of employer-employee relations.The detailsand the minutiae of employer-employee relations whicharise every day in the operation of a business can best behandled under the scheme established in the collectivebargaining contract,without having recourse to theBoard available each time a union disagrees with anemployer'sdecision regarding such a matter The factthat the persons most directly concerned,and apparent-ly also the Board (citingThe Great Atlantic & Pacific TeaCo.,Inc.,150NLRB 1222) have not over the yearsconstruedthe Actas requiring advance notification tothe bargaining agent in the case of thelayoff ofa singleemployee is not without significance.Itwould appearthat the problem is one of determining where the lineshould be drawn.Iam in accord with the aforesaid, rationale of the TrialExaminer inOrdent Orthodontic Laboratories, Inc, supraTherefore, finding that Keiler did explain to Murelli thereason for the layoff, I have concluded that althoughtechnically a violation of Section 8(a)(5) it would noteffectuate the purposes of the Act to hold that theRespondent's conduct in laying off the barboy violatedSection 8(a)(5) of the Act. CfKennecott Copper Corpora-tion,148 NLRB 1653;Shell Oil Company,149 NLRB 305,General Motors Corporation,149 NLRB 396:WestinghouseElectric Corporation,150 NLRB 1574;Lee Deane Products,Inc,181 NLRB No. 168;Green Construction Company,180NLRB No. 85 (TXD),Burns Ford, Inc.,182 NLRB No.113.Upon the basis of the entire record, I make the following.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce with the meaning of Section 2(6) and (7) of the Act2.The Union is a labor organization within themeaning of Section 2(5) of the Act3.All employees of the Respondent employed in theculinary department, waiters and waitresses, bartenders,maids,housemen,bellmen and garage men; excluding parttime painters, gardeners,guards,and supervisors as definedin the Act and all other employees constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.rThe General Counsel's motion to correct record dated May 22 1970.by substituting documents attached to the motion describedAnswer G CExh 1(g) Answer to Amendment to Complaint, G C Exh 10) andAmendment to Answer, G C. Exh I(k) if granted and such motion withthe attached documentsare bytheTrial Examiner incorporated in theformal exhibits of the G C Exh I seriess In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations and Recommended Order herein3394.The Union,at all times material herein,has been andnow is the exclusive representative of all employees in theaforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.From theperiod commencing on June 16,1969, andat all times thereafter until the present,the Respondent inviolation of Section 8(a)(5) and(1) of theAct hasrefused tobargain collectivelywith the Union and has bargained inbad faith by unreasonablydelaying negotiations,precipi-tously andwithout good cause withdrawing an employercontractproposal,unilaterally granting a wage and benefitspackage to the employees,bypassing the Union and dealingdirectlywith its employees in derogation of the Union'sexclusive representative status, disparaging the Union andencouraging its employees to abandon the Union, andrefusing on and afterNovember 21, 1969,to meet, deal, ornegotiateacollective-bargaining agreement with theUnion.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record,? it Isrecommended that the RespondentQualityMotels ofColorado,Inc , its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Hotel andRestaurant Employees and Bartenders International Un-ion, Local No. 14, AFL-CIO, withrespect to wages, hours,and conditions of work,as the exclusive representative ofitsemployees in the appropriate unit as found in thisDecision.(b)Bargaining in bad faith with the aforesaid Union,delaying negotiations unreasonably,engaging in unilateralaction,bypassing the Union and dealing directly withemployees,disparaging the Union,and encouraging itsemployees to abandon the Union.2.Take thefollowing affirmative action to effectuatethe policiesof the Act:(a)Uponrequest, bargain collectively with Hotel andRestaurant Employees and Bartenders International Un-ion, Local No. 14, AFL-CIO, asthe exclusive representa-tive of all employees in the appropriate bargaining unit and,if an understanding is reached,embody such understandingin a signed agreement(b) Post at its motel at Denver, Colorado, copies of theattached noticemarked"Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 27,afterbeing duly signed by Respondent'srepresentative,shall be posted by Respondent immediatelyupon receipt thereof and maintainedby itfor a period of 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyshall, as provided in Section 102 48 of the Rules and Regulations beadopted bythe Board to become its findings conclusions,and order andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States CourtofAppeals, the words in the notice reading"Posted by Order of theNational Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the NationalLaborRelations Board - 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complytherewith.9IT IS FURTHER RECOMMENDED that, except as hereinabovefound, all other allegations in the complaint be dismissed.9 In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order what steps theRespondent has taken to comply herewith "APPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively in goodfaithwithHotel and Restaurant Employees andBartendersInternationalUnion,LocalNo. 14,AFL-CIO, as the exclusive representative of all theemployees in the unit herein set forth with respect towages, rates of pay, hours of employment, and otherconditions of employment and, if an understanding isreached,we will embody such understanding in asigned agreement. The appropriate bargaining unit is.All employees employed in the culinary depart-ment, waiters and waitresses, bartenders, maids,housemen, bellmen, and garage men; excludingpart time painters, gardeners, guards, supervisorsas defined in the Act and all other employees.QUALITY MOTELS OFCOLORADO, INC(Employer)DateBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, NewCustom House, Room 260, 721 19th St., Denver, Colorado80202 Telephone 297-3551.APPENDIX BQUALITY MOTEL[FORMERLY DIPLOMAT]1840 Sherman StreetDenver,Colorado 80203[303] 244-4171November 21, 1969We would like to bring you up to date on our negotiationswith the union which claims to represent you.We came here on September 26, 1969, to bargain with theunion.The union had no proposals to make to us at thattime and Mr Murelli, the union business agent, took 3hours out of negotiations for a personal appointment,although he knew for weeks of the September 26 meetingdate.We returned to Denver on November 20, 1969. Theunion again had no proposals to make although they had 2months.We were prepared to negotiate on November 21also,but againMr.Murelli claimed had a personalappointment.Despite the union'sfailure to give us aproposal since June 16, 1969,or even to know how muchsome of you were earning,we presented the union withseveral proposals.By the end of the day,we had presentedthe union with our absolutely final offer. It included thefollowingIUniforms-ifwe require anyone to wear auniform, we will supply and maintain the uniforms.2Overtime-we will pay time and a half for allhours worked over eight(8) in a day or 42 hours in aweek.3Health Insurance-improved benefits at no costto you.4Break Time-afifteen (15) minute break twice aday5.Vacation-one week after one(1) year, two (2)weeks after two years. QUALITY MOTELS OF COLORADO, INC.341UNION REQUESTEDCOMPANY OFFEREDDate1yearAccepted laterDateAccepted1yearlaterChef2.662.742.662.742d Cook2.662.742.662.74Swing Cook2.272.362.272.36BreakfastCook2.152.232.152.23Asst Cook1.942.031.942.03Pantry1.932.011.932.01PantryHelper1.581.671.581.67Dishwasher1.501.551.501.55Night Cleaner1.471.561.471.56Waiter/Waitress1.221.271.101.15Busboy1.371.461.301.40Bartender2.252.342.252.34Houseman1.491.581.491.58Bellmen.79.84.79.84Maids1.491.581.451.55Garagemen1.371.461.371.46(Despite the fact that the union has requested wage ratesmoney in the restaurant and bar every month we have hadbelow what some of you are now making,we will notcutthis motelanyone's rate of pay.)We have been informed by Mr. Murelh that he is going toWe offered the raises despite the fact that we havelosttake a vote to strike. He said he cannot recommend thecontract to you because we had discharged a bellman some 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime ago and a barman yesterday. No union can bargain tothe point of having a strike over an issue of whom thecompany should hire. Therefore, any strike by the unionwould most likely be found to be an unfair labor practiceby the National Labor Relations Board. Those who picketor refuse to cross a picket line, in such a case, may suffervery harsh consequences. We suggest that you consult anattorney or the National Labor Relations Board.No wages will be paid to strikers. No strikers are eligiblefor unemployment insurance. How much will the union payyou while you are on strike?Remember,you can vote not to strike You can come towork even thoughsomeof your fellow workers may be -ledastray by an irresponsible union business agent.We areimmediatelyputting into effect all of the wagesand other benefits we have offered to the Union.If youcontinueto work here, you will receive these wagesand fringe benefits andnothave topayunionduesorinitiation fees.The Company wishes you and your family continuedgood health and happiness in the coming holiday season.Sincerely,QUALITY MOTELS OFCOLORADO, INC